  3:20-cv-00543-JMC-PJG           Date Filed 08/25/20       Entry Number 41        Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Glen Jacobs,                                )                C/A No. 3:20-543-JMC-PJG
                                            )
                            Plaintiff,      )
                                            )                 ORDER AND
       v.                                   )         REPORT AND RECOMMENDATION
                                            )
South Carolina Department of Mental Health; )
Donna McLane; Shawna Martin-Lyle,           )
                                            )
                            Defendants.     )
                                            )

       Plaintiff Glen Jacobs filed this action alleging violations of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. §§ 12101 et seq., and state tort claims of civil conspiracy and wrongful

termination in the Richland County Court of Common Pleas. The defendants removed the action

to this court. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.) for a Report and Recommendation on the defendant’s partial motion to

dismiss Jacobs’s Amended Complaint. (ECF No. 26.) Jacobs filed a response in opposition to the

motion (ECF No. 38), and the defendants filed a reply (ECF No. 39). Having reviewed the record

presented and the applicable law, the court concludes the defendants’ motion should be granted,

but also that Jacobs should be given leave to amend the Amended Complaint.

                                        BACKGROUND

       The following allegations are taken as true for purposes of resolving the defendant’s motion

to dismiss. Jacobs was employed as a human services specialist at the G. Werber Bryan Psychiatric

Hospital of the South Carolina Department of Mental Health (“the Department”). Jacobs worked

for the Department from 1984 until his termination in August 2017. On April 12, 2016, Jacobs

was injured on the job and, as a result, was unable to work or could only perform light duty as



                                           Page 1 of 13
     3:20-cv-00543-JMC-PJG        Date Filed 08/25/20      Entry Number 41        Page 2 of 13




authorized by his treating physician. In August 2017, the Department was notified that Jacobs

could perform his job with certain modifications authorized by his treating physician. However,

the Department’s Director of Nursing, Defendant Donna McLane, would not allow Jacobs to return

to work. Also, McLane and Defendant Shawna Martin-Lyle, the Department’s DIS Employee

Relations Manager, determined that Jacobs was unable to perform the essential functions of his

job and terminated Jacob’s employment.

        Neither McLane nor Martin-Lyle engaged in the ADA’s interactive process to determine

whether Jacobs could perform the essential functions of his job, and neither party took any steps

to provide an accommodation to Jacobs so that he could perform his job. However, McLane and

Martin-Lyle asserted to Jacobs during his termination that they did engage in the interactive

process. McLane and Martin-Lyle also falsely represented to the South Carolina Human Affairs

Commission that they engaged in the interactive process with Jacobs. The defendants’ actions

injured Jacobs, including lost income due to his termination.

                                          DISCUSSION

A.      Applicable Standards

        To resolve a jurisdictional challenge under Rule 12(b)(1), the court may consider

undisputed facts and any jurisdictional facts that it determines. The court may dismiss a case for

lack of subject matter jurisdiction on any of the following bases: “(1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Johnson v. United




                                           Page 2 of 13
     3:20-cv-00543-JMC-PJG          Date Filed 08/25/20       Entry Number 41         Page 3 of 13




States, 534 F.3d 958, 962 (8th Cir. 2008) (quoting Williamson v. Tucker, 645 F.2d 404, 413 (5th

Cir. 1981)).

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) examines the legal

sufficiency of the facts alleged on the face of the complaint. Edwards v. City of Goldsboro, 178

F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). The “complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content allows the court

to reasonably infer that the defendant is liable for the misconduct alleged. Id. When considering

a motion to dismiss, the court must accept as true all of the factual allegations contained in the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The court “may also consider documents

attached to the complaint, see Fed. R. Civ. P. 10(c), as well as those attached to the motion to

dismiss, so long as they are integral to the complaint and authentic.” Philips v. Pitt Cty. Mem’l

Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citing Blankenship v. Manchin, 471 F.3d 523, 526 n.1

(4th Cir. 2006)).

B.      The Defendants’ Motion

        1.      Civil Conspiracy

        The defendants argue Jacobs fails to state a civil conspiracy claim upon which relief can

be granted for three reasons. First, they argue that Jacobs’s assertion that McLane and Martin-

Lyle were acting in the scope of their employment is conclusory. Second, they argue the civil

conspiracy claim is barred by the discretionary immunity exception to the South Carolina Tort




                                             Page 3 of 13
  3:20-cv-00543-JMC-PJG            Date Filed 08/25/20       Entry Number 41         Page 4 of 13




Claims Act, S.C. Code Ann. §§ 15-78-10 et seq. (“the Act”). And third, the defendants argue that

Jacobs fails to plead facts supporting the special damages element of a civil conspiracy claim.

       Initially, the court must resolve a question not directly addressed by the parties—against

whom does Jacob raise this civil conspiracy claim? The Amended Complaint does not expressly

state whether the claim is brought against the individual defendants in their personal capacities,

the Department, or both. And the parties’ briefing on the defendants’ motion to dismiss provides

little clarity. However, the court construes the Amended Complaint as asserting both personal

capacity claims against the individual defendants and a claim against the Department because both

parties argue in support and opposition to bases for dismissal that are unique to either the individual

defendants in their personal capacities or the Department. Therefore, the court must separately

analyze the bases for dismissal based on the defendant against which the claim is raised.

               a.      Discretionary Immunity

       Jacobs does not expressly bring this action pursuant to the South Carolina Tort Claims Act.

However, the Act is the exclusive remedy for any tort committed by an employee of a

governmental entity. S.C. Code Ann. § 15-78-70 (“This chapter constitutes the exclusive remedy

for any tort committed by an employee of a governmental entity. An employee of a governmental

entity who commits a tort while acting within the scope of his official duty is not liable therefor

except as expressly provided for in subsection (b).”). The Act further provides that, even if the

employee is named in the action brought under the Act, the agency or political subdivision for

which the employee was acting must be substituted as the party defendant. S.C. Code Ann. § 15-

78-70(c).

       The South Carolina Tort Claims Act also provides that the State, its agencies, political

subdivisions, and other governmental entities are “liable for their torts in the same manner and to



                                            Page 4 of 13
  3:20-cv-00543-JMC-PJG           Date Filed 08/25/20       Entry Number 41        Page 5 of 13




the same extent as a private individual under like circumstances,” subject to certain limitations and

exemptions provided in the Act. S.C. Code Ann. § 15-78-40. “The governmental entity asserting

the Act as an affirmative defense bears the burden of establishing a limitation upon liability or an

exception to the waiver of immunity.” Hawkins v. City of Greenville, 594 S.E.2d 557, 563 (S.C.

Ct. App. 2004). The State of South Carolina has not waived its immunity from suit in state court

for claims that are exceptions to its liability under the Act. Thus, the Department’s voluntary

removal of this case to federal court has not, in this instance, effected a waiver of the State’s

immunity from suit for these claims. See Stewart v. North Carolina, 393 F.3d 484, 490 (4th Cir.

2005) (holding that the State did not waive sovereign immunity by voluntarily removing the action

to federal court for resolution of the immunity question); see also S.C. Code Ann. § 15-78-20(e);

cf. Lapides v. Bd. of Regents, 535 U.S. 613, 622 (2002) (holding that a State that voluntarily

invokes the jurisdiction of the federal court waives immunity for claims in which it has consented

to suit in its own courts).

        Here, the Department argues that Jacobs’s civil conspiracy claim is barred by the

discretionary immunity exception to the South Carolina Tort Claims Act. 1 The court disagrees.

        The Act provides, that a “governmental entity is not liable for a loss resulting from: . . .

the exercise of discretion or judgment by the governmental entity or employee or the performance

or failure to perform any act or service which is in the discretion or judgment of the governmental

entity or employee[.]” S.C. Code Ann. § 15-78-60(5). “To establish discretionary immunity, the




        1
          The Department analyzes this issue under Rule 12(b)(6). However, the application of
state sovereign immunity pursuant to the South Carolina Tort Claims Act implicates the court’s
subject matter jurisdiction. Consequently, the court analyzes this defense under Rule 12(b)(1).
See Hutto v. S.C. Ret. Sys., 899 F. Supp. 2d 457, 466 (D.S.C. 2012) (considering the defendant’s
assertion of sovereign immunity pursuant to Rule 12(b)(1)), aff’d on other grounds, 773 F.3d 536
(4th Cir. 2014).
                                           Page 5 of 13
  3:20-cv-00543-JMC-PJG            Date Filed 08/25/20       Entry Number 41         Page 6 of 13




governmental entity must prove that the governmental employees, faced with alternatives, actually

weighed competing considerations and made a conscious choice. Furthermore, the governmental

entity must show that in weighing the competing considerations and alternatives, it utilized

accepted professional standards appropriate to resolve the issue before them.” Stephens v. CSX

Transp., Inc., 781 S.E.2d 534, 543-44 (S.C. 2015) (quoting Pike v. S.C. Dep’t of Transp., 540

S.E.2d 87, 90 (S.C. 2000)). The burden is on the governmental entity to show that the immunity

applies. See Pike, 540 S.E.2d at 91 (“We hold that when a governmental entity asserts the

affirmative defense of discretionary immunity under the Tort Claims Act, the burden of proof is

on the governmental entity and this burden is one of persuasion by a preponderance of the

evidence.”).

       Here, the court finds that the Department has failed at this time to carry its burden of

showing that discretionary immunity applies. Initially, the court notes that because this issue was

raised in a motion to dismiss, the court must take the allegations asserted in the Amended

Complaint as true, and the Department fails to attach any evidence to its motion, nor does it ask

the court to convert the motion to one for summary judgment. See Richmond, Fredericksburg &

Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991) (“In determining whether

jurisdiction exists, the district court is to regard the pleadings’ allegations as mere evidence on the

issue, and may consider evidence outside the pleadings without converting the proceeding to one

for summary judgment.”).        The Department argues that the actions Jacobs alleges were

discriminatory acts—assessing Jacobs’s ability to perform his job considering his disability—are

discretionary acts. (Def.’s Mem. Supp. Mot. Dismiss, ECF No. 26-1 at 5.) But even if the court

accepted that argument, the Department has failed to point to any evidence that the Department,

“faced with alternatives, actually weighed competing considerations and made a conscious



                                            Page 6 of 13
  3:20-cv-00543-JMC-PJG            Date Filed 08/25/20       Entry Number 41        Page 7 of 13




choice,” or “that in weighing the competing considerations and alternatives, it utilized accepted

professional standards appropriate to resolve the issue before them.” Stephens, 781 S.E.2d at 543-

44. Accordingly, the Department has failed to carry its burden to show that discretionary immunity

applies to bar Jacobs’s civil conspiracy claim against the Department. 2

                 b.    Scope of Official Duties

       As previously stated, the Act is the exclusive remedy for any tort committed by an

employee of a governmental entity. S.C. Code Ann. § 15-78-70. However, subsection (b) of that

section provides, “Nothing in this chapter may be construed to give an employee of a governmental

entity immunity from suit and liability if it is proved that the employee’s conduct was not within

the scope of his official duties . . . .” S.C. Code Ann. § 15-78-70(b) (emphasis added because the

parties repeatedly refer to the scope of the defendants’ employment); see also Frazier v. Badger,

603 S.E.2d 587, 591 (S.C. 2004) (“This Court has held that the term ‘scope of employment’ as

used in an insurance policy is broader than the term ‘scope of official duties’ as used in the Tort

Claims Act.”).

       McLane and Martin-Lyle argue that Jacobs’s assertion that they were acting outside of the

scope of their official duties is conclusory, and therefore, the claim should be dismissed for failure

to state a claim upon which relief can be granted. 3 The court agrees.

       In the Amended Complaint, Jacobs asserts that McLane and Martin-Lyle are employees of

the Department, that their duties included making decisions about Jacob’s employment, and that




       2
         The court’s finding should be made without prejudice to the Department’s ability to raise
this defense on a more fully developed record.
       3
         The court analyzes this defense under Rule 12(b)(6) because the question of whether the
South Carolina Tort Claims Act bars Jacobs’s claim against the individual defendants does not
implicate the court’s jurisdiction.
                                            Page 7 of 13
  3:20-cv-00543-JMC-PJG            Date Filed 08/25/20       Entry Number 41         Page 8 of 13




they lied to the South Carolina Human Affairs Commission about whether they engaged in the

interactive process with Jacobs before they terminated his employment. (Am. Compl. ¶¶ 6, 11-

14, ECF No. 24 at 1-2.) Jacobs also asserts, “Further, Ms. McLane and Ms. Martin-Lyle conspired

to have the Plaintiff terminated from his employment because he was disabled as they did not want

to have to deal with or provide an accommodation for his disability. Such actions by Ms. McLane

and Ms. Martin-Lyle were outside the scope of their employment [sic].” (Id. ¶ 20, ECF No. 24 at

3.) However, by Jacobs’s own pleading, the defendants’ actions occurred in furtherance of their

duty to manage employees for the Department, notwithstanding Jacobs’s conclusory allegation

that the defendants were acting outside of the scope of their official duties. Jacobs’s pleading is

devoid of any facts plausibly supporting such an assertion.

       Jacobs argues that “intentionally misrepresenting facts to the EEOC in order to wrongfully

influence the results if [sic] an investigation is not encompassed within the scope of the

Defendant’s [sic] job duties.” (Pl.’s Resp. Opp’n, ECF No. 38 at 5.) However, Jacobs’s argument

misunderstands the “scope of official duties” standard under South Carolina law. See, e.g., Flateau

v. Harrelson, 584 S.E.2d 413, 417 (S.C. Ct. App. 2003) (providing that a government official has

not acted outside the scope of her official duties merely because her action exceeded her authority);

cf. Skydive Myrtle Beach, Inc. v. Horry Cty., 826 S.E.2d 585, 588-91 (S.C. 2019) (finding the

plaintiff’s motion to amend the pleading should not have been denied as futile where the plaintiff

plausibly alleged that government officials acted against the interest of their offices, and therefore,

arguably outside of their official duties). Jacobs also argues that the individual defendants “were

abusing their supervisory role for personal and improper reasons.” (Id.) But the Amended

Complaint does not include any allegations that the defendants lied for personal reasons. To the




                                            Page 8 of 13
  3:20-cv-00543-JMC-PJG            Date Filed 08/25/20       Entry Number 41        Page 9 of 13




contrary, Jacobs asserts in the Amended Complaint that the defendants lied to avoid having to

accommodate his disability at the Department.

       Consequently, the South Carolina Tort Claims Act bars Jacobs’s civil conspiracy claim

against the individual defendants because the Amended Complaint fails to allege facts plausibly

suggesting that the individual defendants were acting outside the scope of their official duties. 4

               c.      Special Damages

       The defendants’ third basis for arguing that Jacobs’s civil conspiracy claim should be

dismissed, which is appliable to all of the defendants, is that Jacobs fails to plead facts supporting

the special damages element of a civil conspiracy claim. The court agrees.

       The elements of a civil conspiracy claim under South Carolina law are (1) the combination

of two or more people, (2) joined for the purpose of injuring the plaintiff, (3) which causes special

damages. Pye v. Estate of Fox, 633 S.E.2d 505, 511 (S.C. 2006) (citing LaMotte v. Punch Line of

Columbia, Inc., 370 S.E.2d 711 (S.C. 1988)). “The gravamen of a civil conspiracy claim is the

damage resulting to the plaintiff from the acts taken in furtherance of the combination; accordingly,

the damages alleged must go beyond the damages alleged in other causes of action.” Allegro, Inc.

v. Scully, 791 S.E.2d 140, 144 (S.C. 2016) (citing Pye, 633 S.E.2d at 568); Vaught v. Waites, 387

S.E.2d 91, 95 (S.C. Ct. App. 1989) (stating that the essence of a civil conspiracy claim “is the




       4
          To the extent the defendants argue that Jacobs contradicts himself by arguing that the
individual defendants were acting within the scope of their official duties and should be held
personally liable, the South Carolina Supreme Court has specifically rejected that argument,
finding that pleading alternative—or even contradictory—theories of liability for a civil conspiracy
claim does not merit dismissal for failure to state a claim. See Skydive Myrtle Beach, Inc., 826
S.E.2d at 591 (“We find it is entirely appropriate for Skydive to allege that some of an individual’s
actions were within the scope of their official duties, and some were not, or even to plead
alternative theories of liability depending on whether an individual's actions were within the scope
of their duties.”).
                                            Page 9 of 13
  3:20-cv-00543-JMC-PJG           Date Filed 08/25/20          Entry Number 41     Page 10 of 13




damage resulting to plaintiff from an overt act done pursuant to a common design”) (citing Todd

v. S.C. Farm Bureau Mut. Ins. Co., 278 S.E.2d 607, 611 (S.C. Ct. App. 2009).

       Here, in the Amended Complaint, Jacobs asserts that he “suffered special damages

including a direct financial hit to his savings account due to the interruption of his earned income.”

(Am. Compl. ¶ 20, ECF No. 24 at 3.) However, Jacobs’s loss of income is precisely the type of

damages that can be compensated under his ADA claim. See Allegro, Inc., 791 S.E.2d at 145

(finding that the plaintiff failed to allege special damages “emanating solely from the conspiracy”);

Hackworth v. Greywood at Hammett, LLC, 682 S.E.2d 871, 874 (S.C. Ct. App. 2009) (“If a

plaintiff merely repeats the damages from another claim instead of specifically listing special

damages as part of their civil conspiracy claim, their conspiracy claim should be dismissed.”); see

also Killian v. City of Abbeville, Civil Action No. 8:14-1078-TMC, 2015 WL 1011339, at *4

(D.S.C. Mar. 6, 2015) (finding the plaintiff failed to plead special damages to support his civil

conspiracy claim where the only damages he claimed were the same damages he claimed for his

employment discrimination claim). Consequently, Jacobs’s civil conspiracy claim should be

dismissed as to each defendant (in the alternative as to the individual defendants) because Jacobs

fails to plausibly allege special damages. 5




       5
          Jacobs argues that the South Carolina Supreme Court has expressed a willingness to
overrule the special damages pleading requirement, see Allegro, Inc., 791 S.E.2d at 145, n.3, and
therefore, the court should not require him to plead special damages in this case. However, the
court is bound by the majority opinion in Allegro, Inc., and neither the South Carolina Supreme
Court nor the South Carolina Court of Appeals have indicated that the law on special damages has
changed since Allegro, Inc. See, e.g., Murphy v. Richland Lexington Sch. Dist. 5 Bd. of Trustees,
C/A No. 2016-001198, 2018 WL 5733638, at *4 (S.C. Ct. App. Oct. 31, 2018) (applying the
special damages requirement to the plaintiff’s civil conspiracy claim).
                                               Page 10 of 13
  3:20-cv-00543-JMC-PJG           Date Filed 08/25/20       Entry Number 41        Page 11 of 13




       2.      Wrongful Termination

       The defendants argue that Jacobs fails to state a claim for wrongful termination upon which

relief can be granted. Specifically, the defendants argue that under South Carolina law, a wrongful

termination claim is not cognizable where an existing statutory remedy—here, the ADA—

provides a remedy for the alleged wrong. The court agrees.

       In South Carolina, employment at-will is presumed, but under the public policy exception,

an at-will employee has a cause of action in tort for wrongful termination where there is a

retaliatory termination of the at-will employee in violation of a clear mandate of public policy.

Barron v. Labor Finders of S.C., 713 S.E.2d 634, 637 (S.C. 2011). However, the public policy

exception does not apply where the employee has an existing statutory remedy for wrongful

termination. Id.; Dockins v. Ingles Markets, Inc., 413 S.E.2d 18, 19 (S.C. 1992) (finding that

where a statutory remedy for wrongful termination exists, the plaintiff may not elect to pursue a

wrongful termination in violation of public policy claim in lieu of the existing remedy). Jacobs

argues he was “discriminated against [] because of his disability and retaliated against . . . because

he had a disability” in violation of public policy. (Pl.’s Resp. Opp’n, ECF No. 38 at 7.) However,

the ADA provides Jacobs a statutory remedy to recover for disability discrimination in

employment. See, e.g., Heyward v. Monroe, 166 F.3d 332, 1998 WL 841494 at *4 (4th Cir. 1998)

(“South Carolina permits an action under the public policy exception when an at-will employee is

terminated for refusing to violate the law. It has not been extended to circumstances where there

is a statutory remedy for employment discrimination, as in this case.”); Toro v. Sci. Applications

Int’l Corp., C/A No. 2:12-1833-DNC-BM, 6 2012 WL 7176826, at *6 (D.S.C. Dec. 7, 2012)




       6
        The citation to “DNC,” while in error, is the citation used on Westlaw. The correct case
number includes the district judge’s initials as “DCN.”
                                           Page 11 of 13
  3:20-cv-00543-JMC-PJG               Date Filed 08/25/20    Entry Number 41      Page 12 of 13




(finding a wrongful termination claim was not cognizable because the plaintiff had an existing

remedy under the ADA, among other statutes), report and recommendation adopted, No. 2:12-

1833-DCN, 2013 WL 652568 (D.S.C. Feb. 21, 2013); see also Epps v. Clarendon Cty., 405 S.E.2d

386, 387 (S.C. 1991) (finding summary judgment was appropriate on the plaintiff’s wrongful

discharge in violation of public policy claim where a remedy existed under § 1983). Therefore,

Jacobs’s wrongful termination claim should be dismissed.

C.      Jacobs’s Motion to Amend

        Jacobs moves to amend his complaint pursuant to Federal Rule of Civil Procedure 15 for

any claim that the court recommends be dismissed. (Pl.’s Resp. Opp’n, ECF No. 38 at 7-8.) The

defendants do not address Jacobs’s request to amend the Amended Complaint. Jacob’s motion to

amend is granted pursuant to Rule 15(a)(2).

                                        RECOMMENDATION

        Based on the foregoing, the court recommends the defendants’ partial motion to dismiss

be granted. (ECF No. 26.)

        However, it is hereby

        ORDERED that Jacobs’s motion to amend his Amended Complaint is granted. Jacobs

shall file a Second Amended Complaint within twenty-one days to correct the deficiencies

identified herein, if he so elects.

        IT IS SO ORDERED.


                                                __________________________________________
August 25, 2020                                 Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE


            The parties’ attention is directed to the important notice on the next page.



                                             Page 12 of 13
  3:20-cv-00543-JMC-PJG           Date Filed 08/25/20      Entry Number 41        Page 13 of 13




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                           Page 13 of 13
